Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 16 December 2020 claims 8 and 28 are amended.  Claims 8-12, 14-17, 19, 28, 29, 31-36, and 38 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 16 December 2020 the rejections under 35 USC 112 are withdrawn.

Allowable Subject Matter
Claims 8-12, 14-17, 19, 28, 29, 31-36, and 38 are allowed.
	Ashton (cited previously) is considered exemplary of the prior art.  Ashton clearly envisions modifying the focus (and thus, the spot size) of an energy beam, responsive to a condition of fused material beneath the fresh layer of powder (see [0079]-[0083]).  Ashton does not teach wherein the average size of the spot is greater in a scan direction than in a perpendicular direction.  This feature is now required in independent claims 8 and 28, and thus all claims.
Benda was cited previously as apparently showing such a spot.  Applicant has argued that the examiner’s interpretation of the figure of Benda was incorrect and that no asymmetry of the type claimed was described or intended by Benda, and the Figure 12 of Benda was a plan view of the powder bed rather than an accurate representation of scale.  This argument is compelling, as Benda never explicitly describes the spot in the way now claimed.  Given the perspective of Fig. 12, applicant’s argument is correct.  
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734